Order
PER CURIAM:
James Napoleon Woods appeals, following a jury trial, his convictions of two counts of first-degree burglary in violation of section 569.160, one count of first-degree robbery in violation of section 569.020, one count of second-degree robbery in violation of section 569.080, and two counts of first-degree elder abuse in violation of section 565.180, for which he was sentenced as a persistent felony offender to a total of 165 years in the Department of Corrections. Woods argues that the trial court erred in allowing the three victims to identify him in court because, he argues, their identifications were the result of impermissibly suggestive pretrial police practices rather than their independent recollections of the perpetrator. We disagree and affirm. Rule 30.25(b).